                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARVEY M. SHANER, JR.                          :                  CIVIL ACTION
                                               :
                 v.                            :
                                               :
PRIMECARE MEDICAL INC.                         :
AND AMANDA BENNER                              :                  NO. 19-2442

                                           ORDER

       AND NOW, this 9th day of March, 2020, upon consideration of Defendants’ “Motion to

Dismiss Plaintiff’s Amended Complaint” (Docket No. 18), to which no response has been filed,

and for the reasons stated in the accompanying Memorandum, IT IS HEREBY ORDERED that

the Motion is GRANTED and the Amended Complaint is DISMISSED WITHOUT

PREJUDICE. IT IS FURTHER ORDERED that Plaintiff may file a second amended complaint

that cures the deficiencies in the Amended Complaint no later than April 9, 2020.



                                                   BY THE COURT:


                                                   /s/ John R. Padova

                                                   ____________________________
                                                   John R. Padova, J.
